COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00254-CV


Javier Lopez                                §   From the 48th District Court

                                            §   of Tarrant County (048-258518-12)
v.
                                            §   July 30, 2015

Wildcat Cranes, Inc.                        §   Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and that the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Wildcat Cranes, Inc. shall pay all of the

costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker